—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Ulster County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging a determination finding him guilty of violating the prison disciplinary rules that prohibit harassment and refusing a direct order. The Attorney General has advised this Court by letter that the determination at issue has been administratively reversed and all references to the proceeding have been expunged from petitioner’s institutional record. Inasmuch as petitioner has received all the relief to which he is entitled and is no longer aggrieved, the proceeding is dismissed as moot (see Matter of Maldonado v Goord, 296 AD2d 807 [2002]). Finally, we also deny petitioner’s motion seeking to be reinstated to the status that he enjoyed prior to the issuance of the misbehavior report, restoring his prison employment with back pay and an award of court costs.
Cardona, P.J., Crew III, Peters, Carpinello and Mugglin, JJ., concur. Ordered that the motion is denied, without costs. Adjudged that the petition is dismissed, as moot, without costs.